t c memo united_states tax_court joseph decrescenzo petitioner v commissioner of internal revenue respondent docket no filed date joseph decrescenzo pro_se mimi m wong for respondent memorandum opinion marvel judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively after concessions the issue for decision is whether petitioner may offset his net_earnings_from_self-employment with a net_operating_loss nol carryforward that originated in earlier taxable years 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar 2the parties stipulated the following petitioner’s filing_status is married_filing_separately for purposes of the individual_retirement_account ira deduction only petitioner’s filing_status is single and petitioner is allowed one personal_exemption deduction for the parties also stipulated that petitioner must include the following amounts in gross_income for interest of dollar_figure taxable annuity distributions of dollar_figure nonemployee compensation of dollar_figure and ordinary dividends of dollar_figure the parties also stipulated that petitioner is allowed the following deductions itemized_deductions of dollar_figure a business_expense deduction of dollar_figure a partnership loss deduction of dollar_figure an ira deduction of dollar_figure and a self-employed health insurance deduction of dollar_figure petitioner also is allowed a dollar_figure credit for federal telephone_excise_tax paid and a dollar_figure net_short-term_capital_loss petitioner concedes that if we find in favor of respondent on the remaining issue he is liable for the additions to tax under sec_6651 and and a background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts is incorporated herein by this reference petitioner resided in new york when he filed his petition petitioner is an accountant in petitioner received nonemployee compensation of dollar_figure from his accounting business petitioner failed to timely file a form_1040 u s individual_income_tax_return for respondent prepared a substitute for return pursuant to sec_6020 and determined a deficiency on date respondent mailed to petitioner a notice_of_deficiency for on the schedule se self-employment_tax respondent determined that petitioner received dollar_figure in self-employment_income and that he owed self-employment_tax of dollar_figure petitioner timely filed a petition for redetermination of the deficiency the parties stipulated that petitioner has an nol carryforward from prior years while the parties agree that petitioner may reduce his total income by dollar_figure the 3in the notice_of_deficiency respondent determined that petitioner received self-employment_income of dollar_figure however the parties stipulated that petitioner received self-employment_income of dollar_figure neither party offered an explanation for the dollar_figure difference between the amount in the notice_of_deficiency and the stipulated amount amount of the nol carryforward the parties disagree as to whether petitioner also may use the nol carryforward to offset his self-employment_income i preliminary matters discussion petitioner contends that this court lacks jurisdiction to consider whether he may offset his net_earnings_from_self-employment with an nol carryforward on the ground that respondent did not raise the nol carryforward issue in the notice_of_deficiency petitioner raised the same jurisdictional argument before trial in his motion to dismiss for lack of jurisdiction which we denied petitioner also appears to argue that we cannot hear the issue of whether petitioner may offset net_earnings_from_self-employment with an nol carryforward because the issue was untimely raised generally w e have refused to consider an untimely raised issue when the opposing party is unfairly surprised and prejudiced because his defense against the issue requires the presentation of evidence different from the evidence relevant to the identified issues in the case 135_tc_471 the parties filed a stipulation of settled issues on date stipulating to the amount of the nol carryforward and agreeing that the issue of whether the nol carryforward offsets petitioner’s net_earnings from self- employment remained in dispute on date the parties jointly moved to submit this case under rule it is apparent from the record that the parties jointly agreed to present the issue of how to calculate petitioner’s net self- employment income to the court furthermore because the parties stipulated the existence and amount of the nol this issue does not require the presentation of new evidence we shall consider the issue in accordance with the parties’ stipulation ii burden_of_proof petitioner contends that respondent bears the burden_of_proof on the issue of whether he may offset net_earnings_from_self-employment with an nol carryforward because respondent failed to raise the issue in the notice_of_deficiency alternatively petitioner contends that respondent bears the burden_of_proof because sec_7491 applies generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 503_us_79 290_us_111 however the commissioner bears the burden_of_proof with respect to any new_matter increases in deficiency and affirmative defenses pleaded in the answer rule a in 93_tc_500 we stated a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence a new_theory which merely clarifies or develops the original determination is not a new_matter in respect of which respondent bears the burden_of_proof see also 112_tc_183 the commissioner does not bear the burden of disproving deductions that a taxpayer belatedly claims see rappaport v commissioner tcmemo_2006_87 sec_7491 provides that if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability of the taxpayer the burden_of_proof shifts to the secretary4 if the taxpayer has complied with substantiation requirements maintained all required records and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews 4the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 petitioner did not claim the nol carryforward until after respondent issued the notice_of_deficiency after petitioner raised the issue of his entitlement to the nol carryforward respondent conceded that petitioner is entitled to the nol carryforward deduction for thereafter in the course of trying to settle the case and calculate the deficiency a dispute arose regarding the use of the nol carryforward in calculating petitioner’s self-employment_tax the only remaining issue is whether petitioner may use his nol carryforward to offset net_earnings_from_self-employment because the relevant facts are stipulated and only a legal issue remains we need not decide whether the burden_of_proof shifts to respondent see 133_tc_402 see also waamiq-ali v commissioner tcmemo_2010_86 rozzano v commissioner tcmemo_2007_177 iii calculation of self-employment_income a taxpayer’s self-employment_income is subject_to self-employment_tax sec_1401 and b self-employment_tax is assessed and collected as part of the income_tax must be included in computing any income_tax deficiency or overpayment for the applicable tax period and must be taken into account for estimated_tax purposes sec_1401 see also sec_1_1401-1 income_tax regs self-employment_income is generally defined as the net_earnings from self- employment derived by an individual sec_1402 sec_1402 defines net_earnings_from_self-employment in pertinent part as follows sec_1402 definitions a net_earnings_from_self-employment --the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member except that in computing such gross_income and deductions and such distributive_share of partnership ordinary_income or loss-- the deduction for net operating losses provided in sec_172 shall not be allowed if-- a any of the income derived from a trade_or_business other than a trade_or_business carried on by a partnership is community_income under community_property_laws applicable to such income the gross_income and deductions attributable to such trade_or_business shall be treated as the gross_income and deductions of the spouse carrying on such trade_or_business and b any portion of a partner’s distributive_share of the ordinary_income or loss from a trade_or_business carried on by a partnership is community_income or loss under the community_property_laws applicable to such share all of such distributive_share shall be included in computing the net_earnings_from_self-employment of such partner see also sec_1_1402_a_-1 income_tax regs for purposes of determining self- employment income sec_1_1402_a_-7 income_tax regs states that t he deduction provided by sec_172 relating to net operating losses sustained in years other than the taxable_year is excluded we repeatedly have held that sec_1402 prohibits a taxpayer6 from offsetting net_earnings_from_self-employment with an nol carryforward or carryback ding v commissioner tcmemo_1997_435 aff’d 200_f3d_587 9th cir laney v commissioner tcmemo_1997_403 aff’d without published opinion 168_f3d_482 4th cir mooney v commissioner t c memo sec_172 provides that t here shall be allowed as a deduction for the taxable_year an amount equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year for purposes of this subtitle the term ‘net operating loss deduction’ means the deduction allowed by this subsection 6petitioner contends that para of sec_1402 does not apply to individuals but instead applies only to partnerships he contends that because para of sec_1402 begins with the word if para of sec_1402 is applicable only if the taxpayer meets the requirements of either subpar a or b of sec_1402 paragraphs - of sec_1402 set forth specific rules for computing net_earnings_from_self-employment each numbered paragraph contains a separate rule paragraph of sec_1402 operates independently of para of sec_1402 and the application of para of sec_1402 is not dependent on the taxpayer’s satisfaction of subpar a or b of sec_1402 aff’d without published opinion 111_f3d_138 9th cir see also thomson v united_states a f t r 2d ria u s tax cas cch para big_number fed cl holding that the taxpayer did not make an overpayment of self-employment_tax in prior years because the taxpayer could not offset net_earnings_from_self-employment with an nol_carryback as in the cited cases sec_1402 prohibits petitioner from using his nol carryforward of dollar_figure to reduce his net_earnings_from_self-employment in this case because we conclude that petitioner may not offset his net_earnings from self- employment with his nol carryforward we hold that he is liable for the additions to tax under sec_6651 and and a see supra note we have 7of the cited cases petitioner attempts to distinguish only mooney v commissioner tcmemo_1993_204 aff’d without published opinion 111_f3d_138 9th cir in mooney we held that the taxpayers could not offset net_earnings_from_self-employment with a net rental loss reported on a schedule e supplemental income and loss because the taxpayers were not in a real_estate trade_or_business we also held that the taxpayers could not offset net_earnings_from_self-employment with nols that the taxpayers sustained in and id petitioner incorrectly assumes that the rental loss in mooney derived from participation in a partnership 8despite his concessions regarding the additions to tax on brief petitioner contends that the stipulation is not binding because he agreed to the stipulation under duress rule e provides that t he court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except continued considered all the other arguments made by the parties and to the extent not discussed above we find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule continued that it may do so where justice requires while petitioner argues that he was unable to appear at trial because of an acute anxiety disorder he introduced no evidence that he was suffering from the acute anxiety disorder at the time he executed the stipulation see 121_tc_245 petitioner is bound by the stipulation of settled issues
